NUMBER 13-22-00230-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


RAUL LOPEZ,                                                               Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 93rd District Court
                        of Hidalgo County, Texas.


                         ORDER OF ABATEMENT

               Before Justices Longoria, Hinojosa, and Silva
                             Order Per Curiam

      This appeal is before the Court on its own motion. Court reporter Reena Briones

has informed us that she is unable to file exhibits SX-340 and SX-341 because they are

password protected. Briones asserts that she has communicated with the District

Attorney’s office regarding obtaining access to the password, but her efforts have been

unsuccessful. Further, Briones has attempted to file original exhibits SX-9 and SX-224
with this Court; however, the appellate rules presuppose that the court reporter should

file copies of exhibits rather than the original exhibits. See TEX. R. APP. P. 34.6(g). Given

the difficulties inherent in the safekeeping, transportation, review, and return of original

exhibits, this Court routinely accepts and prefers to receive copies of exhibits and does

not accept original exhibits for filing unless the trial court determines that exhibits should

be filed in lieu of copies, or unless we determine that they are necessary for proper review

of the appeal. See id.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties’ rights. See TEX. R. APP. P. 35.3(b), (c). Accordingly, we

abate this appeal and remand the cause to the trial court. The trial court shall cause a

hearing to be held to determine if any part of the reporter’s record is missing, lost,

destroyed, or otherwise inaccessible. Furthermore, the trial court is instructed to make

findings under Texas Rule of Appellate Procedure 34.6(f), if necessary. See id. R. 34.6(f).

Otherwise, the court shall determine what steps are necessary to ensure the prompt

preparation of the exhibit volume to the reporter’s record and shall enter any orders

required to avoid further delay and to preserve the parties’ rights. The trial court is

instructed to take notice of the Uniform Format Manual for Texas Reporters’ Records,

section 8.3, which specifically states computer files must not be password-protected, and

section 8.10, which allows recordings to be broken into multiple files.

       The trial court shall cause its findings, together with any orders it may enter, to be

included in a supplemental clerk’s record. Furthermore, the trial court shall cause a

supplemental reporter’s record of any proceedings to be prepared. The supplemental

clerk’s record and supplemental reporter’s record shall be filed with the Clerk of this Court
                                              2
on or before the expiration of thirty days from the date of this order.

                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
18th day of October, 2022.




                                              3